IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM C. URBANSKI,                        :   No. 21 MAP 2018
                                            :
                    Appellant               :
                                            :   Appeal from the Order of the
                                            :   Susquehanna Court of Common
             v.                             :   Pleas, Civil Division, dated April 3,
                                            :   2018 and June 22, 2018 at No. 2018-
                                            :   243 CP.
MARION O'MALLEY,                            :
                                            :
                    Appellee                :


                                       ORDER



PER CURIAM                                                  DECIDED: April 26, 2019

      AND NOW, this 26th day of April, 2019, Appellee’s Application for Leave to File a

Sur-Reply Brief is GRANTED, and the order of the Court of Common Pleas of

Susquehanna County is hereby AFFIRMED. Appellee’s Application for Leave to Present

Oral Argument is DENIED as moot.